Citation Nr: 0802606	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-27 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a certificate of eligibility for specially 
adapted housing.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to March 
1946.  He was awarded the Purple Heart Medal and the Combat 
Infantryman Badge.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Issues not on appeal

In an August 2005 statement, the veteran raised the issues of 
service connection for insomnia, hearing loss, and vertigo, 
all as secondary to his service-connected right lower 
extremity disability.  These matters have not yet been 
adjudicated by the agency of original jurisdiction, and they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are the 
following: herniated nucleus pulposus, L3-L4 and L5-S1, 
currently rated 60 percent disabling; internal derangement 
and degenerative arthritis of the left knee, status post left 
knee replacement, currently rated as 60 percent disabling; 
amputation of the middle third of the right leg, currently 
rated as 40 percent disabling; residuals of a shell fragment 
wound of the right thigh involving the anterior and posterior 
muscle groups with femoral neuropathy, internal derangement 
to the right knee, and varicose veins, currently rated 40 
percent disabling; and multiple scars of the left lower leg 
with healed fractures of the tibia and fibula, currently 
rated as 30 percent disabling.

2.  The veteran has the loss of his right lower extremity.  

3.  The medical and other evidence of record does not reveal 
that the veteran's service-connected disabilities result in 
the loss, or the loss of use, of the left lower extremity, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or wheelchair; or that the service-connected 
disabilities result in the loss of the right lower extremity 
together with residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or 
wheelchair.

CONCLUSION OF LAW

The basic eligibility requirements for a certificate for 
specially adapted housing have not been established.  
38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to a certificate of 
eligibility for specially adapted housing.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters dated in 
October 2004 and August 2006, whereby the veteran was advised 
of the provisions relating to the VCAA, to include advising 
him of what the evidence must show to establish entitlement 
to a certificate of eligibility for specially adapted 
housing.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  

As for the evidence to be provided by the veteran, he was 
specifically advised in the October 2004 VCAA letter to 
inform VA of medical evidence pertaining to his claimed 
disabilities and to submit VA Form(s) 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), for each private or other non-VA 
doctor and medical care facility that treated him for his 
claimed disabilities.

In the October 2004 VCAA letter, the veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.

In the October 2004 VCAA letter, the RO told the veteran that 
he may submit any evidence that pertains to his claim.  This 
request is open ended.  The VCAA letter thus complied with 
the "give us everything you've got" requirement of 
38 C.F.R. § 3.159(b)(1) because the letter informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in January 
2005, after the October 2004 VCAA letter.  Therefore, the 
timing of the VCAA notice is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to this 
claim because service connection has already been granted for 
the disabilities that underlie the veteran's claim.  
Moreover, as explained above, the veteran has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to his current level of disability.  The August 2006 
VCAA letter sent to the veteran from the RO specifically 
discussed elements (4) and (5).

In any event, element (4) degree of disability, is not at 
issue in this case; and because the veteran's claim is being 
denied, element (5), effective date, remains moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The Board finds that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes service medical records, private medical records, 
and reports of VA examinations.

In a February 2005 notice of disagreement, the veteran's 
representative argued that the RO failed in its duty to 
assist by not obtaining treatment records from six facilities 
that the veteran identified in November 2004.  However, the 
RO had previously obtained records from five of those six 
facilities.  

While records from the sixth facility, SARH, are not of 
record, the veteran reported receiving rehabilitation 
treatment at that facility in 2003, subsequent to his total 
left knee replacement on March 17, 2003.  The issue on appeal 
pertains to whether the veteran currently requires the 
regular and constant use of an assistive device as a normal 
mode of locomotion.  There is no indication that the 2003 
rehabilitation records, now five years old, would have any 
bearing on the outcome of this case.  Therefore, the RO did 
not have to obtain the records from SARH.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative who presented argument on his behalf.  He has 
not requested a Board hearing.

Relevant law and regulations

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who 
served on active duty after April 20, 1898, and is receiving 
compensation for permanent and total service-connected 
disability due to (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus, the 
anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 U.S.C.A. § 2101 (West 2002); 38 
C.F.R. § 3.809(a)-(b) (2007).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  See also 38 C.F.R. § 4.63 (2007).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of 3 1/2 inches 
or more, and complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot-drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of that nerve.  See also 38 C.F.R. 
§ 4.63 (2007).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning loss of use is 
not whether amputation is warranted but whether the claimant 
has had effective function remaining other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance.  The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision and to 
articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide 
examples and not an exclusive list of manifestations of loss 
of use of a foot or hand.  It is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified; findings 
sufficiently characteristic to identify the disease and the 
disability therefrom are sufficient; and above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  See 38 C.F.R. § 4.21 (2007) 
[application of rating schedule]; see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2007).

Factual background

The veteran's service-connected disabilities are the 
following: herniated nucleus pulposus, L3-L4 and L5-S1, 
currently rated 60 percent disabling; internal derangement 
and degenerative arthritis of the left knee, status post left 
knee replacement, currently rated as 60 percent disabling; 
amputation of the middle third of the right leg, currently 
rated as 40 percent disabling; residuals of a shell fragment 
wound of the right thigh involving the anterior and posterior 
muscle groups with femoral neuropathy, internal derangement 
to the right knee, and varicose veins, currently rated 40 
percent disabling; and multiple scars of the left lower leg 
with healed fractures of the tibia and fibula, currently 
rated as 30 percent disabling.  

Analysis

As noted in the relevant law and regulations section above, 
to qualify for financial assistance in acquiring specially 
adapted housing, (a) the loss, or loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (b) the loss 
or loss of use of one lower extremity together with residuals 
of organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, must be 
demonstrated.  38 C.F.R. § 3.809(b)(1), (3) (2007).  
[Because the veteran has not lost the use of either upper 
extremity and is not blind, the other subparagraphs of 38 
C.F.R. § 3.809(b) [(2) and (4)] are not for application in 
this case.  The veteran does not contend otherwise.]

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].

The veteran has loss of use of the right lower extremity 
because he had an amputation of the middle third of the right 
leg.  He has internal derangement and degenerative arthritis 
of the left knee, status post left knee replacement.  The May 
2005 VA examiner stated that most of the veteran's balance 
problem is due to the amputation, the total knee 
arthroplasty, muscle weakness, and loss of sensation in the 
lower extremities, all of which are directly service 
connected.    

The questions which must be answered by the Board are 
whether, due to the service-connected disabilities, the 
veteran has either (a) loss of both lower extremities; or (b) 
loss of the right lower extremity with balance impairment, in 
either case as to require regular and constant use of a 
wheelchair, a walker, braces, crutches, or canes as a normal 
mode of locomotion.  

With respect to (a), the medical and other evidence of record 
does not show loss of use of both lower extremities.  As 
noted above, there is loss of the right lower extremity.  
Although the veteran is somewhat limited by the left knee 
replacement, as will be explained below he has not lost the 
use of his left lower extremity.  That is, there is good 
remaining function, to include with respect to balance and 
propulsion.  Not demonstrated are such problems as ankylosis 
of the knee, shortening of the lower extremity, foot-drop, 
and the like.

With respect to (b), although there is loss of the right 
lower extremity, the evidence doe not demonstrate that the 
veteran's service-connected disabilities so affect the 
functions of balance or propulsion as to preclude locomotion 
without an assistive device.  In this case, there is no 
evidence that the veteran constantly requires a wheelchair, a 
walker, braces, crutches, or canes.  As has been discussed in 
the law and regulations section above, loss of use of the 
lower extremities is found in situations in which the regular 
and constant use of a wheelchair, braces, crutches or canes 
as a normal mode of locomotion is required.  

The first question to be answered is whether the veteran has 
loss of use of the left lower extremity in addition to the 
right.  The veteran underwent a left total knee replacement 
in March 2003.  Subsequent to the surgery, the veteran 
started physical therapy with a short-term goal of household 
ambulation without assistive device and a long-term goal of 
community ambulation without assistive device.  VA medical 
records reflect that on April 9, 2003, the veteran was 
ambulating with a walker and that on April 24, 2003, the 
veteran was trained to use a cane.  Private medical records 
show that on the same day that the veteran received VA 
assistive device training, he was able to ambulate without 
support.  

During a June 2004 VA examination, the veteran reported that 
he used crutches "often."  However, at the May 2005 VA 
examination, the veteran reported that he used crutches 
"sometimes."  He also indicated that he did not currently 
use a walker or a wheelchair, and there is no indication from 
the examination report that he was currently using a cane.  
While the May 2006 VA examiner noted the veteran's lack of 
mobility, especially in the bathroom, and the need for 
accommodation for loss of balance and muscle weakness, the 
examiner did not note the need for regular and constant use 
of an assistive device for ambulation.  

Most recently, a June 2006 VA treatment record shows that the 
veteran was walking independently to the clinic, that he 
remained "active", and that he loved being able to continue 
playing golf.  The June 2006 VA treatment record clearly 
reflects no regular and constant use of an assistive device.  

In summary, the Board finds that loss of use of both 
extremities has not been demonstrated.  The left extremity, 
despite (or perhaps because of) the 2003 replacement, hardly 
is lacking in function to the point that such could be 
accomplished equally well by an amputation stump with 
prosthesis.

With respect to balance, the Board notes the veteran's 
assertion that he has limited use of the left lower extremity 
and a loss of the right lower extremity that cause him to 
fall on regular basis and preclude the use of a shower.  The 
Board also notes that the representative's reporting of the 
May 2005 VA examiner's recommendation that a higher toilet 
seat and bars at the toilet and in the shower area would be 
helpful.  
See September 2006 statement of accredited representative in 
appealed case (in lieu of VA Form 646), page 2.  

The Board does not dispute that the veteran has limited use 
of the left lower extremity, that he may fall on occasion, 
that he may be unable to take a shower, and that his bathroom 
may need safety modifications.  Thus, for the purposes of 
this decision balance impairment exists.  However, the 
standard for specially adapted housing is whether he requires 
regular and constant use of a wheelchair, a walker, braces, 
crutches, or canes as a normal mode of locomotion.  This 
requirement has not been shown.  The need for bathroom safety 
modifications is not a standard for entitlement to this 
benefit.  Additionally, despite the veteran's history of 
falls, the evidence shows that he  does not regularly and 
constantly use a wheelchair, a walker, braces, crutches or 
canes as a normal mode of locomotion.  

In short, the medical and other evidence shows that the 
veteran had a history of using a cane and that he 
occasionally used crutches due to his lower extremity 
disabilities.  The medical and other evidence demonstrates 
that the veteran is more than occasionally able to ambulate 
without an assistive device.  Therefore, the medical evidence 
does not show regular and constant use of a cane, crutches, 
or walker.  There is also no evidence that the veteran has 
used a wheelchair or braces for ambulation.  Thus, while the 
veteran's locomotion is undoubtedly impaired, locomotion is 
not "precluded" without use of an assistive device.  

In short, for reasons expressed above the Board has concluded 
that the level of disability that has been demonstrated due 
to the service-connected disabilities does not approximate a 
level requiring regular and constant use of a wheelchair, a 
walker, braces, crutches or canes as a normal mode of 
locomotion.  Therefore, the Board concludes that the veteran 
does not meet any of the basic eligibility requirements for 
entitlement to a certificate for specially adapted housing 
under 
38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809.   Because the 
requirements of law are not met, the veteran's claim is 
denied.

As a final comment, the Board wishes to make it clear that it 
is aware of the veteran's service to his country.  Indeed, he 
has been rated 80 percent disabled since 1946, and 100 
percent disabled since 1983.  In addition, he has been in 
receipt of received special monthly compensation under 
38 U.S.C. § 1114 since 1946.  The board decision in this case 
has been based upon its application of the facts to the law, 
as explained above.  


ORDER

Entitlement to a certificate for specially adapted housing is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


